Citation Nr: 0712853	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-03 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to June 
1944.  The appellant seeks benefits as the veteran's 
surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claims for service connection for the cause of 
the veteran's death and for Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  


FINDINGS OF FACT

1.  Many years after service, the veteran developed coronary 
artery disease, from which he died in March 2004.  This 
condition was not caused by any incident of service or 
related to his service-connected generalized anxiety disorder 
or wound to muscle group IX of the right hand.  

2.  At the time of the veteran's death, he had a permanent 
and total disability rating for service-connected generalized 
anxiety disorder, in effect since July 10, 2001, or 
approximately three years and a 10 percent rating for 
service-connected wound to muscle group IX of the right hand.  
He had no other service-connected disabilities.

3.  The veteran did not die of a service-connected 
disability.





CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).

2. The criteria for DIC under 38 U.S.C.A. § 1318 are not met. 
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular disease, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in March 2004.  A March 2004 death 
certificate listed his cause of death as cardiorespiratory 
failure, due to coronary artery disease.  

At the time of the veteran's death, a permanent and total 
disability rating was in effect for service-connected 
generalized anxiety disorder, and a 10 percent rating was in 
effect for wound to muscle group IX of the right hand.  
Service connection had not been established for the condition 
listed on the death certificate, coronary artery disease, and 
there is no evidence that this condition was incurred in or 
aggravated by the veteran's period of active service.  
Additionally, there is no evidence that the veteran's 
cardiovascular disease manifested to a compensable degree 
within one year after separation from service such as to 
warrant service connection for the cause of the veteran's 
death on a presumptive basis.  

The appellant's primary contention is that stress related to 
the veteran's service-connected generalized anxiety disorder 
caused or materially contributed to his cardiovascular 
disease, and thereby to his death.  She has submitted several 
medical articles discussing the relationship between 
generalized anxiety disorder and coronary heart disease.    

In January 2001, the Veterans Benefits Administration issued 
a Fast Letter discussing the relationship between 
posttraumatic stress disorder or stress to cardiovascular 
disorders.  Veterans Benefits Administration Fast Letter 01-
05 (Jan. 16, 2001).  This Fast Letter noted that for a 
medical opinion establishing a relationship between a 
veteran's psychiatric disorder and cardiovascular disease to 
be probative and credible, it would have to be supported by 
reasons and discuss the known risk factors for cardiovascular 
disease and explain why the physician considers the 
psychiatric disorder to be at least as likely as not the 
cause of the cardiovascular disease in the veteran.  In this 
case, while the appellant has contended that there is a 
relationship between the veteran's generalized anxiety 
disorder and his cardiovascular disease, no physician has 
related the two.  Accordingly, there is no competent medical 
evidence relating the veteran's cardiovascular disorder to 
his generalized anxiety disorder.  As a layperson, the 
appellant is not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998).  For this reason, there is no 
evidence that satisfies the criteria required for the opinion 
to be considered probative and credible, as indicated in the 
January 2001 Fast Letter.  Accordingly, the Board finds no 
evidence that the veteran's service-connected generalized 
anxiety disorder substantially contributed to the cause of 
the veteran's death, and service connection for the cause of 
the veteran's death, as secondary to service-connected 
generalized anxiety disorder, is not warranted.

Having determined that service connection for the cause of 
the veteran's death as related to service-connected 
generalized anxiety disorder is not warranted, the Board 
turns to the issue of whether service connection for the 
cause of the veteran's death is warranted based on direct 
causation.  

The veteran's service medical records are negative for 
cardiac-related complaints or diagnoses.  At a March 1944 
separation examination, the veteran made no complaints 
regarding his heart, and examination found his heart and 
blood vessels to have no abnormalities.  

The first post-service clinical evidence of heart problems is 
dated in July 1999.  The VA medical report shows that the 
veteran was being treated for a psychiatric disorder, and the 
physician took into account the veteran's cardiac history 
when prescribing medication for him.  A February 2000 medical 
report showed the veteran with a diagnosis of hypertension.  
He was prescribed medication for his elevated blood pressure.  

The veteran's March 2004 terminal medical records revealed 
that he had a long history of hypertension, hyperlipidemia, 
non-insulin dependent diabetes mellitus, and coronary artery 
disease.  He also had two prior silent myocardial infarctions 
as well as an ischemic cardiomyopathy with an ejection 
fraction of approximately 35 percent.  The veteran had a 
history of congestive heart failure and had been hospitalized 
twice in 2001 for exacerbation of congestive heart failure.  
He was hospitalized in July 2003 after collapsing and being 
diagnosed with a minor heart attack.  An echocardiogram at 
the time showed inferior wall akinesis and mild mitral 
regurgitation.  In September 2003 the veteran complained of 
general malaise, nausea, and vomiting, and the cardiologist 
ruled out myocardial infarction.  In January 2004 the veteran 
suffered from anterior chest pain, nausea, vomiting, and 
elevated troponins.  He was admitted to the hospital with an 
acute myocardial infarction.  The echocardiogram showed mild 
left ventricular hypertrophy with mild septal and 
inferoposterior hypokinesis and medial arterial calcification 
and mitral valve sclerosis.  The veteran underwent a 
catheter.

The March 2004 terminal medical records showed that the 
veteran had cardiomyopathy and needed to be monitored closely 
after he sustained a fall.  Chest x-rays showed congestive 
heart failure and cardiomegaly.  He was diagnosed with 
progressive congestive heart failure with pleural effusions.  
At no time has any treating provider related the veteran's 
coronary artery disease or any other cardiovascular disease 
to his period of active service.          

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  In 
addition, cardiovascular disease was not diagnosed within one 
year of separation, so presumptive service connection for 
cause of the veteran's death is not warranted.   

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his active service, 
including as a result of his service-connected generalized 
anxiety disorder.  However, as a layperson, the appellant is 
not competent to give a medical opinion on a diagnosis or 
etiology of a disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, supra.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

In sum, the evidence shows that the veteran developed the 
coronary artery disease, which led to his death, many years 
after service.  This fatal condition was not service-
connected, nor does any probative medical evidence of record 
demonstrate that it was caused by any incident of service.  
The weight of the evidence shows that no disability incurred 
in or aggravated by service either caused or contributed to 
the veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).                    

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22 (2006); cf. Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373, 
1377-78 (Fed. Cir. 2003) (upholding VA's interpretation in 38 
C.F.R. § 3.22 as the correct interpretation).  The service-
connected disabilities must have either been continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for 
at least five years from the date of the veteran's separation 
from service.  Ibid.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22(c).

In this case, at the time of the veteran's death in March 
2004, the veteran had been in receipt of a permanent and 
total service-connected disability rating for generalized 
anxiety disorder since July 10, 2001, or approximately three 
years.  The veteran was discharged from active service in 
June 1944.  As the veteran's service-connected disability was 
not continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of his 
separation from service, the "totally disabling" requirement 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been 
met.  Accordingly, the appellant's claim under 38 U.S.C.A. § 
1318 must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and a rating 
decision in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.
 



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


